Order filed March 3, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00698-CV
                                    ____________

   AWESTRUCK GROUP LLC AND OLASUNKANMI EZEKIEL AWE,
                       Appellants

                                          V.

                       AMOS FINANCIAL LLC, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-281115

                                     ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellants had not requested that the reporter’s record be prepared. On
January 14, 2022, the clerk of this court notified appellants that we would consider
and decide those issues that do not require a reporter’s record unless appellants,
within 15 days of notice, provided this court with proof that a request to prepare the
reporter’s record had been made and proof of payment or indigency. See Tex. R.
App. P. 37.3(c). Appellants filed no reply.

      Accordingly, we order appellants to file a brief in this appeal within thirty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2